UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN ROBINSON, a/k/a Lini,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00042-JPB-DJJ-1)


Submitted:   September 29, 2010          Decided:   November 5, 2010


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
Betsy C. Jividen, Acting United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen Robinson appeals his conviction and sentence

for conspiracy to possess with intent to distribute more than

five grams of cocaine base, in violation of 21 U.S.C. §§ 846,

841(b)(1)(B) (2006).             For the following reasons, we affirm.

             On      appeal,     Robinson     first   argues      that    the       district

court violated his procedural due process rights by failing to

hold a competency hearing prior to trial.                         “Competency claims

can    raise      issues       of   both     procedural     and     substantive            due

process.”       Beck v. Angelone, 261 F.3d 377, 387 (4th Cir. 2001).

An allegation, such as Robinson’s, that the district court erred

by    failing      to    order      a   competency    hearing       is    a       procedural

competency        claim.         Id.       Congress   has    enacted          a    statutory

framework for addressing competency issues.                         See 18 U.S.C.A.

§ 4241    et      seq.       Under      § 4241(a),     a    court    shall         order     a

competency hearing if it has “reasonable cause to believe that

the defendant may presently be suffering from a mental disease

or defect rendering him mentally incompetent to the extent that

he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense.”

Id.

             In this case, Robinson moved for a competency hearing

and a psychological evaluation the same day he made his initial

appearance      in      court.      During    that    appearance     in       front    of    a

                                              2
magistrate judge, Robinson refused to be represented by counsel

and   refused      to    answer        the    judge’s       questions.           Thereafter,

Robinson became “aggressive” and had to be restrained by the

United States Marshals.                 Pursuant to Rule 12.2(c)(1)(A), the

district    court       found       “reasonable       cause       to    believe       that   the

defendant may presently be suffering from a mental disease or

defect    rendering       him       mentally    incompetent,”            and    thus   ordered

that Robinson undergo a psychological evaluation to be followed

by a competency hearing.                The district court denied Robinson’s

motion as “moot” given its sua sponte order.

            Robinson           received        psychiatric            evaluation       at    FCI

Butner, which filed its report on May 26, 2009.                                   The report

concluded      that     Robinson       suffered       from       no    mental    disease       or

defect and was competent to stand trial.                               The report further

concluded that Robinson’s behavior prompting the evaluation was

the   result     of     his    views     on    the    federal          government      and   the

justice system, not from any mental disease, and that Robinson’s

condition was not expected to deteriorate.                            Following receipt of

the report, no competency hearing was held, and a jury trial was

conducted.

            On     appeal,          Robinson    makes       a    procedural        competency

claim    challenging          the    district      court’s       “fail[ure]       to    hold    a

competency       hearing       after     his       mental       competency      was    put     in

issue.”     Burket v. Angelone, 208 F.3d 172, 192 (4th Cir. 2000).

                                               3
Robinson    bears      the   burden       to       show   that    the     district    court

“ignored    facts      raising     a     ‘bona      fide     doubt’       regarding   [his]

competency to stand trial.”               Id.       “‘Medical opinions are usually

persuasive    evidence       on    the    question         of    whether     a   sufficient

doubt    exists   as    to   the    defendant’s           competence’       to   require    a

competency hearing.”           United States v. General, 278 F.3d 389,

398 (4th Cir. 2002) (quoting United States v. Mason, 52 F.3d

1286, 1290 (4th Cir. 1995)).

            Because Robinson relies solely on his pre-evaluation

conduct in arguing that a hearing was necessary, we conclude

that there was no “bona fide doubt” as to Robinson’s competency

to stand trial in light of the Butner Report.                         The Butner Report

suggests that Robinson suffers from no mental disease or defect

and that his court outburst was simply due to a belief system

regarding    justice      in      America.          The    Butner     Report      concluded

Robinson was competent and there was no likelihood that he would

become incompetent in the future.                    Moreover, Robinson’s behavior

during trial does not support a claim of incompetency.                            Robinson

engaged with the district court as necessary during the trial,

and at sentencing Robinson addressed the court in a respectful

manner and provided a lengthy allocution prior to sentencing.

In sum, given that the Butner Report found no evidence of a

mental     disease      or     defect      and        that      no    other      facts     or

circumstances        support        Robinson’s            claim      of     incompetency,

                                               4
Robinson’s     procedural       right     to     a    competency       hearing      was    not

violated.

              Next,     Robinson     argues           that      the    district          court

improperly        admitted       evidence            of    statements          threatening

Robinson’s     co-defendant,       Anthony           Jackson.       After     his    arrest,

Jackson pleaded guilty and agreed to testify on the Government’s

behalf against Robinson.             Then, prior to trial, Jackson sent

Robinson’s counsel a letter claiming that he had no knowledge of

any    drug     transactions        involving             Robinson      and       that     any

correspondence        or   conversations         between        himself     and     Robinson

were not addressing drugs.                The Government made reference to

Jackson’s      letter      to   Robinson’s           counsel       during     its    opening

statement, and then, during its direct examination of Jackson,

the Government moved to introduce three letters sent to Jackson.

Jackson testified he viewed the letters as a threat to prevent

him from testifying against Robinson.                        The Government does not

dispute that the letters were sent not by Robinson but by some

of    Jackson’s    acquaintances        in       Florida      to    whom    Jackson       owed

money.     Robinson objected to their admission, contending that

the letters were not relevant.                    The Government contended that

the letters helped complete the story of why Jackson sent a

letter   to    Robinson’s       counsel      indicating         Robinson’s      innocence.

The   district     court     overruled       the      objection       and   admitted       the

letters.

                                             5
              We review a district court’s evidentiary rulings for

abuse of discretion, United States v. Delfino, 510 F.3d 468, 470

(4th Cir. 2007), and we will not “‘vacate a conviction unless we

find    that       the   district      court    judge    acted     arbitrarily      or

irrationally’ in admitting evidence,” United States v. Benkahla,

530 F.3d 300, 309 (4th Cir. 2008) (quoting United States v. Ham,

998    F.2d    1247,     1252   (4th   Cir.    1993)).        Before   the    district

court, Robinson argued that the threatening letters were not

relevant under Federal Rule of Evidence 401.                     Rule 401 provides

for the admission of relevant evidence, “evidence having any

tendency      to    make    the     existence    of     any    fact    that    is   of

consequence to the determination of the action more probable or

less probable than it would be without the evidence.”                         Fed. R.

Evid. 401.          “[R]elevance typically presents a low barrier to

admissibility.”          United States v. Leftenant, 341 F.3d 338, 346

(4th Cir. 2003).           Thus, evidence is relevant if it is “worth

consideration by the jury” or has a “plus value.”                      United States

v. Queen, 132 F.3d 991, 998 (4th Cir. 1997) (internal quotation

marks omitted).

              The Government argues that the letters are relevant

impeachment evidence.             Federal Rule of Evidence 607 provides

that “[t]he credibility of a witness may be attacked by any

party, including the party calling the witness.”                       Fed. R. Evid.

607.    Thus, although Jackson was the Government’s witness, the

                                           6
Government       was   permitted       to    impeach          him.     Prior    to    trial,

Jackson     sent       Robinson’s       counsel           a     letter     substantially

exonerating Robinson.            The Government used the three threatening

letters to complete the story behind that letter and impeach its

evidentiary       value     —    the   letters          threatened       Jackson      if   he

testified       against   Robinson      at       trial.         Cf.    United   States     v.

Stockton, 788 F.2d 210, 219 (4th Cir. 1986) (evidence of threats

against     a     witness       admissible         to     impeach        that   witness’s

inconsistent statements at trial).                      Because the Government was

entitled to impeach Jackson, and because these letters do serve

to impeach Jackson’s letter exonerating Robinson, the letters

were relevant and admissible. *

            Accordingly, we affirm the district court's judgment.

We   dispense     with    oral    argument        because        the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




      *
       We also reject Robinson's argument, made for the first
time on appeal, that the letters should have been deemed
inadmissible under Federal Rule of Evidence 403 because their
probative value was outweighed by the potential for prejudice.


                                             7